--------------------------------------------------------------------------------

SECURITY AGREEMENT

          THIS SECURITY AGREEMENT (this “Agreement”) is made and entered into as
of October 9, 2008 by and among EV RENTAL CARS, LLC, a California limited
liability company, with an address of 5500 West Century Boulevard, Los Angeles,
California, 90045 (the “Debtor”), in favor of PLETHORA PARTNERS LLC, a
California limited liability company with an address of 2049 Century Park East,
Suite 3670, Los Angeles, California 90067 (the “Secured Party”) (Debtor and
Secured Party, collectively the “Parties”).

RECITALS

          A. Secured Party has agreed to make a $300,000 loan to Debtor as
evidenced by the Secured Promissory Note attached hereto as Exhibit A (the
“Note”).

          B. To further secure the performance of Debtor’s obligations under the
Note, Debtor has agreed to execute, deliver and perform this Agreement and to
grant to Secured Party, for the benefit of Secured Party, the security interest
in the collateral described below.

          NOW, THEREFORE, for and in consideration of the mutual covenants and
promises set forth herein and for good and other valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, including, without
limitation, enabling Debtor to obtain the loan evidenced by the Note, the
Parties hereby agrees as follows:

          Section 1. Definitions. All capitalized terms used herein shall have
the meanings assigned to them below. Except as otherwise defined, terms defined
in the Uniform Commercial Code shall have the meanings set forth therein.

                    1.1 Collateral. See Section 2.

                    1.2 Contracts. All rights and benefits under all contracts
and agreements.

                    1.3 Encumbrance. Any mortgage, pledge, security interest,
lien or other charge or encumbrance of any kind or nature upon or with respect
to any property.

                    1.4 Event of Default. Has the meaning set forth in the Note.

                    1.5 Guaranty. That certain Guaranty Agreement, dated as of
the date hereof, executed by Parent in favor of Secured Party and pursuant to
which Parent agreed to guarantee the Obligations of Debtor under the Note and
the other Loan Documents.

                    1.6 Loan Documents. The Note together with the Note Purchase
Agreement, the Security Agreement, the Guaranty and the Warrant and any other
instrument or agreement securing payment of the Note or related thereto.

                    1.7 Note. As defined in the Recitals hereto.

                    1.8 Note Purchase Agreement. That certain Secured Promissory
Note and Warrant Purchase Agreement dated as of the date hereof between Debtor,
Parent and Secured Party.

                    1.9 Obligations. All obligations of Debtor under the Note,
this Agreement, or any of the other Loan Documents.

                    1.10 Parent. EV Transportation, Inc., a Nevada corporation.

                    1.11 Proceeds. Includes (a) whatever is acquired upon the
ultimate sale or disposition of the Collateral, (b) to the extent of the value
of the Collateral, claims arising out of the loss or damage to the Collateral,
and (c) to the extent of the value of the Collateral and to the extent payable
to Debtor or Secured Party, insurance payable by reason of the loss or damage to
the Collateral.

--------------------------------------------------------------------------------

                    1.12 Uniform Commercial Code or UCC. The Uniform Commercial
Code as in effect in the State of California.

                    1.13 Warrant. That certain Common Stock Purchase Warrant,
dated as of the date hereof, issued by Parent to Secured Party.

          Section 2. Grant of Security Interest. To secure the payment and
performance of the Obligations, Debtor hereby assigns and pledges to Secured
Party a security interest in all of Debtor’s rights, title and interest in, and
grants to Secured Party a continuing security interest in (collectively, the
“Security Interest”), any Toyota hybrid vehicles that are purchased by the
Debtor, in whole or in part, using all or any portion of the amount loaned by
Secured Party to Debtor under the Note, together with all Proceeds of such
Toyota hybrid vehicles (the “Collateral”). The Toyota hybrid vehicles comprising
the Collateral shall be listed on Schedule I (as such Schedule may be amended or
supplemented from time to time by the Parties).

THIS AGREEMENT CONSTITUTES AN AUTHENTICATED RECORD WHICH AUTHORIZES SECURED
PARTY TO FILE SUCH FINANCING STATEMENTS AS SECURED PARTY DETERMINES AS
APPROPRIATE TO PERFECT OR PROTECT THE SECURITY INTEREST IN THE COLLATERAL
CREATED BY THIS AGREEMENT, SUBJECT TO THE PROVISIONS OF SECTION 4 BELOW.

          Section 3. Termination and Release of Security Interest. Upon Debtor’s
performance and fulfillment of the Obligations, this Agreement shall
automatically terminate and Secured Party shall immediately and without notice
or demand from Debtor execute such documentation and take such other acts and
steps as are necessary to immediately release its Security Interest in the
Collateral.

          Section 4. Second Position Security Interest. The Security Interest
granted under this Agreement shall be junior and subject to the purchase money
security interest (such security interest, a “First Priority Security Interest”)
assigned, pledged or granted by Debtor in any of the Toyota hybrid vehicles
comprising the Collateral to Toyota, (any such holder of a First Priority
Security Interest, a “First Priority Holder”), until such time as any such First
Priority Security Interest is released. Secured Party shall not file a financing
statement or a copy of this Agreement in lieu of any such financing statement or
otherwise perfect the Security Interest granted under this Agreement until after
any First Priority Holder shall have filed a financing statement or otherwise
perfected its First Priority Security Interest. Debtor will use its best efforts
to ensure that (a) the First Priority Holder’s First Priority Security Interest
in the Collateral does not exceed $700,000 and (b) the First Priority Holder
perfects its security interest in the Collateral on or before October ___, 2008.
If the Security Interest granted under this Agreement is perfected prior to the
perfection of any First Priority Security Interest or otherwise becomes senior
to any such First Priority Security Interest prior to the date that such First
Priority Security Interest is released, Secured Party shall immediately and
without notice or demand from Debtor execute such documentation and take such
other acts and steps as are necessary to immediately subordinate the Security
Interest to the First Priority Security Interest or to otherwise cause the
Security Interest to be junior and subject to any First Priority Security
Interest.

          Section 5. Authorized Action by Secured Party.

                    5.1 Debtor hereby irrevocably appoints Secured Party as its
attorney-in-fact to do (but Secured Party shall not be obligated to and shall
not incur any liability to Debtor or any third party for failure so to do), upon
an Event of Default and while such Event of Default is continuing, any act which
Debtor is obligated by this Agreement to do, and to exercise such rights and
powers as Debtor might exercise with respect to the Collateral, including,
without limitation, the right to:

                    (a) collect by legal proceedings or otherwise and endorse,
receive and receipt for all payments, proceeds and other sums and property now
or hereafter payable on or in respect of proceeds and other sums and property
now or hereafter payable on or in respect of the Collateral, including
dividends, profits and interest payments;

2

--------------------------------------------------------------------------------

                    (b) enter into any extension, reorganization, deposit,
merger or consolidation agreement or other agreement pertaining to the
Collateral, and in connection therewith may deposit or surrender control of the
Collateral thereunder, accept other property in exchange therefor, and do and
perform such acts and things as it may deem proper, and any money or property
secured in exchange therefor shall be applied to the Obligations or held by
Secured Party pursuant to the provisions of the Loan Documents;

                    (c) protect and preserve the Collateral;

                    (d) transfer the Collateral to its own or its nominee’s
name; and

                    (e) take such action, as shall be authorized in the Loan
Documents.

                    5.2 All the foregoing powers authorized herein, being
coupled with an interest, are irrevocable so long as any Obligations are
outstanding.

          Section 6. Representations, Warranties and Covenants. Debtor makes the
following representations and warranties, and agrees to the following covenants,
each of which representations, warranties and covenants shall be continuing and
in force so long as this Agreement is in effect:

                    6.1 Name; Debtor/Collateral Location. Debtor’s state of
organization or incorporation, state organizational identification number, chief
executive office, principal place of business, offices, all warehouses and
premises where Collateral is stored or located, and the locations of all of its
books and records concerning the Collateral are set forth on Exhibit B hereto.

                    6.2 Vehicles: Maintenance and Use, Payment of Taxes. Debtor
will keep the Collateral in good order and repair, will not use the same in
violation of law or any policy of insurance thereon, and will pay promptly when
due all taxes and assessments on the Collateral or on its use or operation.

                    6.3 Representations in Note Purchase Agreement. The
representations and warranties set forth in Section 2 of the Note Purchase
Agreement as they relate to Debtor or to the Loan Documents to which Debtor is a
party, each of which is hereby incorporated herein by reference, are true and
correct, and shall be incorporated by reference herein as if they were fully set
forth herein, provided that each reference in each such representation and
warranty to the Company’s knowledge shall, for the purposes of this Section 6.3,
be deemed to be a reference to Debtor’s knowledge.

                    6.4 Title; No Other Encumbrances. Except for the First
Priority Security Interest granted to the First Priority Holder and the Security
Interest granted to Secured Party pursuant to this Agreement, Debtor owns each
item of the Collateral free and clear of any and all Encumbrances or claims,
options or rights of others. No financing statement or other public notice with
respect to all or any part of the Collateral is on file or of record in any
public office, except such as have been filed in favor of Secured Party pursuant
to this Agreement or as are permitted by this Agreement in favor of the First
Priority Holder.

                    6.5 Perfected First Priority Encumbrances. This Agreement is
effective to create in favor of Secured Party a legal, valid and enforceable
security interest in the Collateral. Upon completion of the filings specified
herein, the Security Interest created by this Agreement together with such
filings shall constitute a fully perfected security interest in all right, title
and interest of Secured Party in the Collateral as security for the Obligations,
in each case prior and superior in right to any other Person except for the
First Priority Holder as permitted by this Agreement and the Loan Documents.

                    6.6 Performance of Contracts. Debtor will: (i) fulfill,
perform and observe each and every condition, covenant and obligation of Debtor
contained in the Contracts, and owed with respect to all other Collateral and
keep all licenses, permits, operating permits, and related Contracts, effective,
current, valid and in good standing; (ii) give prompt (but in no event later
than ten (10) days after Debtor's receipt of same) notice to Secured Party of
any notice, claim or demand under or with respect to any of the Collateral by or
from any party or

3

--------------------------------------------------------------------------------

other person or entity including any governmental agency; (iii) enforce the
performance and observance of each and every material covenant and condition of
the Contracts to be performed and/or observed; (iv) appear in and defend any
action claim, proceeding, hearing, investigation or procedure which will or may
impair or adversely affect any part or all of the Collateral or the rights,
title, benefits, uses, or availability thereof or thereunder or the ownership,
obligations or liabilities of Debtor thereunder; and (v) not modify, amend or
terminate any Contract in any manner or form which would impair or adversely
affect the Security Interest of Secured Party in any of the Collateral.

                    6.7 Payment of Obligations. Debtor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all taxes, assessments and governmental charges or levies imposed
upon the Collateral or in respect of income or profits therefrom, as well as all
claims of any kind (including claims for labor, materials and supplies) against
or with respect to the Collateral, except that no such charge need be paid if
the amount or validity thereof is currently being contested in good faith by
appropriate proceedings, reserves in conformity with GAAP with respect thereto
have been provided on the books of Debtor (to the extent such reserves are
required by GAAP) and such proceedings could not reasonably be expected to
result in the sale, forfeiture or loss of any material portion of the Collateral
or any material interest therein

                    6.8 Maintenance of Perfected Security Interest; Further
Documentation. Debtor shall maintain the Security Interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 6.5 and shall defend such Security Interest against the
claims and demands of all Persons whomsoever. Debtor will furnish to Secured
Party from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as Secured Party may reasonably request, all in reasonable detail. At
any time and from time to time, upon the written request of Secured Party, and
at the sole expense of Debtor, Debtor will promptly and duly execute and
deliver, and, if applicable, have recorded, such further instruments and
documents and take such further actions as Secured Party may reasonably request
for the purpose of obtaining or preserving the full benefits of this Agreement
and of the rights and powers herein granted, including (i) the filing of any
financing or continuation statements under the UCC (or other similar laws) in
effect in any jurisdiction with respect to the security interests created hereby
and (ii) in the case of Investment Property, Deposit Accounts, Letter-of-Credit
Rights and any other relevant Collateral, taking any actions necessary to enable
Secured Party to obtain “control” (within the meaning of the applicable UCC)
with respect thereto.

                    6.9 Changes in Locations, Name, etc. Debtor will not, except
upon 30 days’ prior written notice to Secured Party and delivery to Secured
Party of all additional financing statements and other documents reasonably
requested by Secured Party to maintain the validity, perfection and priority of
the security interests provided for herein:

                    (a) change its jurisdiction of organization or, in the case
it is not is not a registered organization (as defined in the UCC), the location
of its chief executive office or sole place of business from that referred to in
Section 6.1; or

                    (b) change its name, identity or corporate structure.

                    6.10 Proceeds to be Turned Over to Secured Party. In
addition to the rights of Secured Party specified in Section 8, all Proceeds
received by Debtor consisting of cash, checks and other near-cash items shall be
held by Debtor in trust for the First Priority Holder and Secured Party,
segregated from other funds of Debtor, and shall, as soon as possible (but in
any event within five Business Days) following receipt by Debtor, be turned over
to the First Priority Holder and Secured Party in the exact form received by
Debtor (duly indorsed by Debtor to the First Priority Holder or Secured Party,
if required). All Proceeds received by the First Priority Holder or Secured
Party hereunder shall be held by the First Priority Holder and Secured Party in
a collateral account maintained under its sole dominion and control. All
Proceeds while held by the First Priority Holder or Secured Party in a
collateral account (or by Debtor in trust for the First Priority Holder and
Secured Party) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in the Note.

4

--------------------------------------------------------------------------------

                    6.11 Application of Proceeds. At such intervals as may be
agreed upon by Debtor and Secured Party, or, if an Event of Default shall have
occurred and be continuing, at any time at Secured Party’s election, Secured
Party may apply all or any part of Proceeds constituting Collateral, whether or
not held in any collateral account, and any proceeds of the Guaranty, in payment
of the Obligations in such order as Secured Party may elect, and any part of
such funds which Secured Party elects not so to apply shall continue to be held
as collateral security for the Obligations. Any balance of such Proceeds
remaining after all Events of Default have been cured or waived shall be paid
over to Debtor or to whomsoever may be lawfully entitled to receive the same.

                    6.12 Further Assurances.

                    (a) Upon the written request of Secured Party, and at the
sole expense of Debtor, Debtor will promptly execute and deliver such further
instruments and documents and take such further actions as Secured Party may
deem desirable to obtain the full benefits of this Agreement and of the rights
and powers herein granted, including, without limitation, filing of any
financing statement under the UCC and transfer of Collateral to Secured Party’s
possession. Subject to the provisions of Section 4 of this Agreement, Debtor
authorizes Secured Party to file any such financing statement without the
signature of Debtor to the extent permitted by applicable law, and to file a
copy of this Agreement in lieu of a financing statement. The Debtor shall
furnish to the Secured Party from time to time statements and schedules, in
reasonable detail, further identifying and describing the Collateral, and other
such reports in connection with the Collateral as the Secured Party may
reasonably request, such that the Secured Party may describe the Collateral in
any applicable financing statements. The Debtor hereby authorizes the Secured
Party to modify this Agreement after obtaining the Debtor’s approval of or
signature to such modification, by amending Schedule I hereto (as such Schedule
may be amended or supplemented from time to time) to describe any Collateral
hereinafter acquired.

                    (b) If any amount payable under or in connection with any of
the Collateral shall be or become evidenced by any promissory note or other
instrument, such note or instrument shall be immediately delivered to Secured
Party, duly endorsed in a manner satisfactory to it.

          Section 7. Secured Party’s Rights with respect to Collateral. Secured
Party may, at its option and at any time, upon the occurrence of an Event of
Default, without notice or demand on Debtor, take the following actions with
respect to the Collateral:

                    (a) make, adjust and settle claims under any insurance
policy related thereto and place and pay for appropriate insurance thereon;

                    (b) discharge taxes and other Encumbrances at any time
levied or placed thereon;

                    (c) make repairs or provide maintenance with respect
thereto; and

                    (d) pay any necessary filing fees and any taxes arising as a
consequence of any such filing.

                    Secured Party shall have no obligation to make any such
expenditures nor shall the making thereof relieve Debtor of its obligation to
make such expenditures.

          Except as otherwise provided herein, the Secured Party and Secured
Party shall have no duty as to the collection or protection of the Collateral
nor as to the preservation of any rights pertaining thereto, beyond the safe
custody of any Collateral in its possession.

          Section 8. Rights and Remedies.

                    (a) Upon the occurrence of an Event of Default:

                              (i) The Secured Party may, at its option, without
notice or demand, cause all of the Obligations to become immediately due and
payable and take immediate possession of the Collateral, and for that

5

--------------------------------------------------------------------------------

purpose the Secured Party may, so far as Debtor can give authority therefor,
enter upon any premises on which any of the Collateral is situated and remove
the same therefrom or remain on such premises and in possession of such
Collateral for purposes of conducting a sale or enforcing the rights of the
Secured Parties;

                              (ii) Debtor will, upon demand, assemble the
Collateral and make it available to Secured Party at a place and time designated
by the Secured Party that is reasonably convenient to both parties;

                              (iii) Secured Party may collect and receive all
income and proceeds in respect of the Collateral and exercise all rights of
Debtor with respect thereto;

                              (iv) Secured Party may sell, lease or otherwise
dispose of the Collateral at a public or private sale, with or without having
the Collateral at the place of sale, and upon such terms and in such manner as
Secured Party may determine, and Secured Party may purchase any Collateral at
any such sale. Unless the Collateral threatens to decline rapidly in value or is
of the type customarily sold on a recognized market, Secured Party shall send to
Debtor prior written notice (which, if given within five (5) days of any sale,
shall be deemed to be reasonable) of the time and place of any public sale of
the Collateral or of the time after which any private sale or other disposition
thereof is to be made. Debtor agrees that upon any such sale the Collateral
shall be held by the purchaser free from all claims or rights of every kind and
nature, including any equity of redemption or similar rights, and all such
equity of redemption and similar rights are hereby expressly waived and released
by Debtor. In the event any consent, approval or authorization of any
governmental agency is necessary to effectuate any such sale, Debtor shall
execute all applications or other instruments as may be required; and

                              (v) in any jurisdiction where the enforcement of
its rights hereunder is sought, Secured Party shall have, in addition to all
other rights and remedies allowed by law or by any agreement with Debtor, all of
the rights and remedies of a secured party under the Uniform Commercial Code.

                    (b) Application of Sale Proceeds. Proceeds from the sale of
the Collateral or any part thereof and all sums received or collected by Secured
Party from or on account of any Collateral shall be applied by Secured Party in
the following order:

                              (i) To the payment of the costs and expenses
incurred by Secured Party in connection with the collection, sale, transfer,
preservation or delivery of the Collateral, including, without limitation,
reasonable attorneys’ fees, costs, charges, taxes, liens, and assessments;

                              (ii) To the payment to Secured Party of the whole
amount then owing and unpaid for principal, interest, and other sums and charges
under the Note;

                              (iii) To the payment to Secured Party of the other
amounts then owing and unpaid under the other Loan Documents; and

                              (iv) To the payment of the surplus, if any, to
Debtor, its successors and assigns, or to whomsoever may be lawfully entitled to
receive the same.

                    (c) Prior to any disposition of Collateral pursuant to this
Agreement Secured Party may, at its option, cause any of the Collateral to be
repaired or reconditioned (but not upgraded unless mutually agreed) in such
manner and to such extent as to make it saleable.

                    (d) Secured Party is hereby granted a license or other right
to use, without charge, Debtor's labels, patents, copyrights, rights of use of
any Project name, trade secrets, Project trade names, trademarks and advertising
matter, or any property of a similar nature, relating to the Collateral, in
completing production of, advertising for sale and selling any Collateral; and
Debtor's rights under all licenses and all franchise agreements shall inure to
Secured Party’s benefit.

6

--------------------------------------------------------------------------------

                    (e) Secured Party shall be entitled to retain and to apply
the proceeds of any disposition of the Collateral, first, to its reasonable
expenses of retaking, holding, protecting and maintaining, and preparing for
disposition and disposing of, the Collateral, including attorneys' fees and
other legal expenses incurred by it in connection therewith; and second, to the
payment of the Obligations in such order of priority as Secured Party shall
determine. Any surplus remaining after such application shall be paid to Debtor
or to whomever may be legally entitled thereto, provided that in no event shall
Debtor be credited with any part of the proceeds of the disposition of the
Collateral until such proceeds shall have been received in cash by Secured
Party.

          Section 9. Waivers. Debtor waives presentment, demand, notice,
protest, notice of acceptance of this Agreement, notice of any loans made,
credit or other extensions granted, collateral received or delivered or any
other action taken in reliance hereon and all other demands and notices of any
description, except for such demands and notices as are expressly required to be
provided to Debtor under this Agreement or any other document evidencing the
Obligations. With respect to both the Obligations and the Collateral, Debtor
assents to any extension or postponement of the time of payment or any other
forgiveness or indulgence, to any substitution, exchange or release of
Collateral, to the addition or release of any party or person primarily or
secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromise or adjustment of any thereof, all in such manner and at
such time or times as Secured Party may deem advisable. Secured Party may
exercise its rights with respect to the Collateral without resorting, or regard,
to other collateral or sources of reimbursement for Obligations. Secured Party
shall not be deemed to have waived any of its rights with respect to the
Obligations or the Collateral unless such waiver is in writing and signed by
Secured Party. No delay or omission on the part of Secured Party in exercising
any right shall operate as a waiver of such right or any other right. A waiver
on any one occasion shall not bar or waive the exercise of any right on any
future occasion. All rights and remedies of Secured Party in the Obligations or
the Collateral, whether evidenced hereby or by any other instrument or papers,
are cumulative and not exclusive of any remedies provided by law or any other
agreement, and may be exercised separately or concurrently.

          Section 10. Notices. All notices, demands, requests, and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been properly given if mailed by United States registered or
certified mail, with return receipt requested, postage prepaid, or by United
States Express Mail or other comparable overnight courier service to the parties
at the addresses set forth at the beginning of this Agreement (or at such other
addresses as shall be given in writing by any party to the others) and shall be
deemed complete upon receipt or refusal to accept delivery as indicated in the
return receipt or in the receipt of such United States Express Mail or courier
service.

          Section 11. Successors and Assigns. This Agreement shall be binding
upon Debtor, its successors and assigns, and shall inure to the benefit of and
be enforceable by the Secured Party and its successors and assigns.

          Section 12. General. This Agreement may not be amended or modified
except by a writing signed by Debtor and Secured Party. This Agreement and the
terms, covenants and conditions hereof shall be construed in accordance with,
and governed by, the laws of the State of California (without giving effect to
any conflicts of law provisions contained therein). In the event that any
Collateral or any deposit or other sum due from or credited by Secured Party are
held or stands in the name of Debtor and another or others jointly, Secured
Party may deal with the same for all purposes as if it belonged to or stood in
the name of Debtor alone.

          Section 13. Governing Law; Jurisdiction. This Note and all actions
arising out of or in connection with this Note shall be governed by and
construed in accordance with the laws of the State of California, without regard
to the conflicts of law provisions of the State of California, or of any other
state. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City and County of Los Angeles,
California for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.

7

--------------------------------------------------------------------------------

          Section 14. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A JURY IN ANY LEGAL PROCEEDING ARISING
OUT OR A RELATED TO THIS AGREEMENT, THE NOTE, AND THE SECURITY AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY.

          Section 15. Section Headings. Section headings are for convenience of
reference only and are not a part of this Agreement.

IN WITNESS WHEREOF, Debtor has caused this Agreement to be duly executed as of
the date first written above.

“DEBTOR”   “SECURED PARTY”       EV RENTAL CARS, LLC   PLETHORA PARTNERS LLC a
California limited liability company   a California limited liability company  
                  By:   By: Name: William N. Plamondon   Name: Nikolas Konstant
Title: CEO of EV Transportation, Inc., the sole   Title: Manager   managing
member of EV Rental Cars, LLC      

8

--------------------------------------------------------------------------------

SCHEDULE I

COLLATERAL

The table below sets forth all of the Collateral under the Security Agreement,
dated October 9, 2008, by and among EV Rental Cars, LLC and Plethora Partners
LLC.

Year Toyota Model Unit No. VIN 2009 CAMRY ER59001 4T1BB46K396085680 2009 CAMRY
ER59002 4T1BB46K89U085688 2009 CAMRY ER59003 4T1BB46K09U085765 2009 CAMRY
ER59004 4T1BB46K09U085751 2009 CAMRY ER59005 4T1BB46K79U083494 2009 CAMRY
ER59006 4T1BB46K99U083416 2008 PRIUS ER38002 JTDKB2OUX83423177 2008 PRIUS
ER38004 JTDKB2OU287788316 2008 PRIUS ER38010 JTDKB2OU183424797 2008 PRIUS
ER38013 JTDKB2OU783422603 2008 PRIUS ER38015 JTDKB2OU987787941 2008 PRIUS
ER38017 JTDKB2OU487789242 2008 PRIUS ER38019 JTDKB2OU883440365 2008 PRIUS
ER38021 JTDKB2OU487801230 2008 PRIUS ER38034 JTDKB2OU987788877 2008 PRIUS
ER38006 JTDKB2OU187787898 2008 PRIUS ER38008 JTDKB2OU283425487 2008 PRIUS
ER38009 JTDKB2OU887787395 2008 PRIUS ER38025 JTDKB2OU087789724 2008 PRIUS
ER38026 JTDKB2OUX83440884 2008 PRIUS ER38028 JTDKB2OU587787838 2008 PRIUS
ER38030 JTDKB2OU787788294 2008 PRIUS ER38032 JTDKB2OU087787374 2008 PRIUS
ER38036 JTDKB2OU483423238 2008 PRIUS ER38003 JTDKB2OU187787822 2008 PRIUS
ER38005 JTDKB2OU383424221 2008 PRIUS ER38012 JTDKB2OU287788607 2008 PRIUS
ER38014 JTDKB2OU183424122 2008 PRIUS ER38016 JTDKB2OU887788918 2008 PRIUS
ER38018 JTDKB2OU787789848 2008 PRIUS ER38020 JTDKB2OU283439096 2008 PRIUS
ER38023 JTDKB2OU483439598 2008 PRIUS ER38031 JTDKB2OU187787349 2008 PRIUS
ER38001 JTDKB2OU187800567 2008 PRIUS ER38007 JTDKB2OU487788365 2008 PRIUS
ER38011 JTDKB2OU687787850 2008 PRIUS ER38022 JTDKB2OU187788727 2008 PRIUS
ER38024 JTDKB2OU187789294 2008 PRIUS ER38026 JTDKB2OU387787370 2008 PRIUS
ER38029 JTDKB2OU183423889 2008 PRIUS ER38033 JTDKB2OU687787394 2008 PRIUS
ER38035 JTDKB2OU687788335


--------------------------------------------------------------------------------

EXHIBIT A

SECURED PROMISSORY NOTE

--------------------------------------------------------------------------------

EXHIBIT B

NAME; DEBTOR/COLLATERAL LOCATION

1.

State of Organization: California

    2.

State of Organization Identification number: 199720210037

    3.

Chief Executive Office, Principal Place of Business, Warehouses and Premises
where Collateral is Stored or Located and Location of Books and Records
concerning the Collateral: 5500 W. Century Boulevard, Los Angeles, California
90045.


--------------------------------------------------------------------------------